SHAFTER, J.
The title of the plaintiff to, the wood sued for in these actions, respectively, depends upon the title of Thayer (plaintiff’s vendor) to the land upon which the wood was cut. The claim of Thayer to said lands was based upon a deed by Missroon to Coghill dated April 22, 1852, and a deed by Larkin to Whitcomb dated July 23, 1852. The southeast corner of the “Rancho of Larkins Children” is found in the *166report of the referee, and under the construction put by us upon both the deeds referred to in Kimball v. Semple (July term, 1864) the lands named are not included in either of those deeds. It appearing that the plaintiff is not prejudiced by the errors complained of, and that the judgment is right as it stands, it is unnecessary to pass upon the alleged errors: Thompson v. Lyon, 14 Cal. 42; Johnson v. Sepulbeba, 5 Cal. 151; Grimes v. Fall, 15 Cal. 63; Tohler v. Folsom, 1 Cal. 213; Smith v. Compton, 6 Cal. 26; Sunol v. Hepburn, 1 Cal. 285; Hopkins v. Grinnell, 28 Barb. (N. Y.) 533; Belmont v. Coleman, 1 Bosw. (N. Y.) 188.
Judgment affirmed.
We concur: Sanderson, C. J.; Sawyer, J.; Rhodes, J.; Currey, J.